 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDSouthern California District Council of Laborers andLaborers International Union of North AmericaLocal585(ErnestW.Hahn, Inc.andMasonryBuilders, Inc.)and Ernest W. Hahn,Inc.Case3l-CD-35December16, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSJENKINS AND ZAGORIAOn August 27, 1969, Trial Examiner MauriceAlexandre issued his Decision in this proceeding,finding that Respondents had engaged in and wereengaging incertainunfair labor practices andrecommending that they cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,Respondents filed exceptions to the Trial Examiner'sDecision, and a supporting brief, and the ChargingParty filed an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this proceeding, and herebyadoptsthefindings,'conclusions,andrecommendations of the Trial Examiner, except asmodified herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelations Boardhereby adoptsas itsOrder theRecommended Order of the Trial Examiner, asmodifiedherein,and orders that Respondents,SouthernCaliforniaDistrictCouncil of LaborersandLaborersInternationalUnionofNorthAmericaLocal585,theirofficers,agents,successors,and assigns,shall take the action setforth in the Trial Examiner's Recommended Order,as so modified.1.Delete from the fourth line of paragraph 1 oftheTrialExaminer'sRecommendedOrder thewords "Masonry or any other employer," andsubstitute therefor the words "or masonry" at the'In adopting the Trial Examiner's finding that all partiesto thedisputehad agreed to be bound by the determination of the National Joint Boardfor Settlement of Jurisdictional Disputes,theBoard relies on its priordecisionsinElectricalWorkers Local 26, etc.(McCloskey & Co ). 147NLRB1498,andLocalNo 825,InternationalUnionof OperatingEngineers.AFL-CIO(Burns& Roe. Inc.).162 NLRB 1617.Esplanade Mall project.2.Delete from the fifth line in the indentedparagraph of both Appendices A and B attached tothe Trial Examiner's Decision the words "MasonryBuilders,Inc.,oranyotheremployer,"andsubstitute therefor the words "or Masonry Builders,Inc." at the Esplanade Mall project.TRIAL EXAMINER'S DECISIONMAURICE ALEXANDRE, Trial Examiner: This case washeard in Ventura, California on July 8, 1969, upon acomplaint issued onMay 28, 1969,' alleging thatRespondents had violated Section 8(b)(4)(ii)(D) of theNational Labor Relations Act, as amended. In their jointanswer, the Respondents denied the commission of thealleged unfair labor practices.Upon the entire record, my observation of thewitnesses, the brief filed by the General Counsel, and thejoint brief filed by Respondents, I make the following:FINDINGSAND CONCLUSIONS'THE UNFAIR LABOR PRACTICESA. TheEvidenceErnestW Hahn, Inc. (Hahn), a California corporationwith its principal office located in Hawthorne, California,isa generalcontractor engaged in the building andconstruction industry. For some time, Hahn has beenengaged asgeneral contractor in certain construction workat a project known as The Esplanade Mall in Oxnard,California.Hahn employs both laborers and carpenters atthe project. A number of the laborers, possibly a majority,are members of Respondent Local 585. By contracts datedDecember 20, 1968, and January 10, 1969,' Hahnsubcontracted certainmasonry work on the project toMasonryBuilders,Inc.(Masonry),aCaliforniacorporationwith its principal office located in LosAngeles,California. In performing its work under thesubcontracts, it has been necessary for Masonry to erectand dismantle scaffolding exceeding 14 feet in height.Prior to the execution of these subcontracts,i.e.inSeptember 1968, a prejob conference was held at whichthosepresentincludedClouse(Hahn'sgeneralsuperintendent),Arellano (business agent for RespondentLocal 585), and Southerland (a representative of theCarpenters Union). During the conference, Southerlandstated that 14 foot scaffolding was the work of theCarpenters Union, and asked whether Hahn, as generalcontractor, would see to it that such work was given tothat union. Clouse replied that that matter should bediscussed with the subcontractor because "scaffolding wasnot part of our contract." I interpret this to mean thatsuch work had been subcontracted to Masonry.'Based upon a charge filed on March 18, 1969,by Ernest W. Hahn, Inc'The complaint alleged and the answer admitted factswhich, I find,establish thatMasonry Builders, Inc. and Ernest W.Hahn, Inc. (theemployers involved herein),and Mason Contractors'Exchange of SouthernCalifornia, Inc. (an employer's association to which Masonry belongs), areengaged in interstate commerce or in operations affecting commerce withinthe meaning of Sections 2(6) and(7) and 8(b)(4) of the Act I further findthat Respondents are labor organizations within the meaningof the Act'All dates referred to hereafter relate to 1969 unless otherwise stated1180 NLRB No. 73 LOCAL585 (ERNESTW. HAHN, INC.)Subsequent to the execution of the above-mentionedcontracts, i.e.onFebruary 12, 1969, a general jobconferencewas held.After it ended, a number ofindividuals held a meeting of their own. These includedClouse,MasonryPresidentRembac,andthreerepresentativesof the Carpenters Union, Southerland,Olson and Howard. Howard stated that the CarpentersUnion had been unable to come to any agreement withtheLaborers,presumablyRespondents, regarding thescaffolding work, and intended to request a decision fromthe Joint Board.' He then added that he had no doubt thatthe work would be awarded to the Carpenters Union, andthat that union intended to do the work if it received theaward.As the meeting was ending, those present werejoined by Local 585BusinessAgent Arellano, Espinoza(FieldRepresentative for Respondent District Council),andFlores(anotherrepresentativeoftheDistrictCouncil). Rembac asked Espinoza if there was any reasonwhy Masonry should not proceed with the job usingLaborers on the scaffolding.'By letter dated February 19, 1969, and addressed toHahn and Masonry, the Joint Board stated that it hadbeen advised of a jurisdictional dispute between theCarpenters Union and the Laborers International Unionof North America respecting the erection and dismantlingof scaffolding over 14 feet in height at the Esplanadeproject, and requested a complete description of the workin dispute. By letter dated March 7, 1969, and addressedto the president of the Carpenters Union, to the presidentof the Laborers International Union of North America, toHahn, and to Masonry, the Joint Board stated that it hadvoted to assign the work in dispute to the CarpentersUnion.On the morning of March 12, Clouse received atelephone call from Southerland of the Carpenters Unionwho asked what Hahn intended to do about the award.Clouse replied that he would have to return Southerland'scallafterhe discussed the matter with his superiors.Clouse then talked to one Mojay, a representative ofMasonry, and after being advised that the latter knew ofthe award, asked whether Mojay intended to assign thescaffolding work to the Carpenters Union. Mojay repliedthatMasonry had a contract with "the Laborers, HodCarriers and with his Association", but not with theCarpenters Union, and could not give the work to thelatter.Clouse then telephoned Espinoza. According toClouse, the conversation was as follows:A. I asked for Felix Espinoza, and a girl called him.Isaid, "Felix," and he said, "Yes", and I introducedmyself as being Dick Clouse with Ernest Hahn, andasked if he was aware of the decision of the NationalJointBoard as far as the scaffolding goes with theEsplanade.And he said that he was. He did not recognize it. Hesaid they were not bound by the decision, as they hadbeen suspended.And I asked him that, if in the event that ErnestHahn removed the scaffolding portion of the work fromthe contractors,MasonryBuilding,and we used ourcarpenters, what would be the position of the Laborers.And he told me that he would remove all theLaborers from the job and file charges with the'Officiallyknown as National Joint Board for Settlement ofJurisdictionalDisputes, Building and ConstructionIndustry.'Espinoza'sreplyas shown by the transcriptof testimonyappearssomewhat garbled.365National Labor Relations Board to get the money thatwas due to the Laborers that had entailed thescaffolding.Q.Was anything else further said in thisconversation?A. I don't believe so.According to Espinoza, the conversation was as follows:A.Well, he asked me what was the decision of theCouncil if he changed the assignment from the bricktenders to the Carpenters.Itold him that he had no right to make changes inassignment, as the brick tenders were not on his payroll- we were on his payroll, Builders' payroll.And if he made the change in assignment, the bricktenderswere liable to go to the National LaborRelations Board and file for lost wagesQ.Is this all you recall of the conversation, or wasthere anything more?A. No, I don't recall.B. Concluding FindingsSection 8(b)(4) of the Act provides that it shall be anunfair labor practice for a labor organization or its agents:(ii)tothreaten,coerceor restrain any personengaged in commerce or in an industry affectingcommerce, where . . . an object thereof is.*****(D) forcing or requiring any employer to assignparticular work to employees in a particular labororganization or in a particular trade, craft, or classratherthantoemployeesinanotherlabororganization or in another trade, craft or class ... .The General Counsel contends that Hahn, Masonry, theRespondents and the Carpenters Union were contractuallybound to submit the jurisdictional dispute over thescaffolding work to the Joint Board for adjustment;' thatsince the Joint Board awarded the work to the CarpentersUnion, Respondents were not entitled to seek that workby methods prohibited by Section 8(b)(4)(D); and thatEspinoza's warning to Clouse, that he would remove alllaborers from the jobsite if the scaffolding work wereassigned to the Carpenters Union in compliance with theaward,constitutedathreatproscribedbySection8(b)(4)(ii)(D).Since it is not disputed that both the Carpenters Unionand the Respondents claimed the scaffolding work, I findthata jurisdictional dispute over such work existed.Respondents contend, however, that they did not violatethe above Section for several reasons: (1) neither they norMasonry were bound to submit the dispute to the JointBoard; (2) they made no threats; (3) assuming a threat toHahn, it was not for a prohibited object; and (4) theGeneral Counsel has failed to prove the allegation in thecomplaint that Hahn and/or Masonry refused to abide bythe Joint Board's award as a result of a threat byEspinoza. I agree with the General Counsel.1.At the hearing, the parties stipulated that at all timesmaterial,Hahn was a member of Southern California'Absentsuch an agreement,the complaintwould be subject todismissalinasmuch as there is nothing toshowthat the NationalLabor RelationsBoard has made a jurisdictionalaward in a proceeding under Section 10(k)of the Act 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDChapterof the Associated General Contractors ofAmerica (AGC) and, as such, was bound by twocollective-bargainingagreements entered into by AGC.One was with Respondent District Council acting onbehalf of itself and its affiliated locals;' the other was withtheUnited Brotherhood of Carpenters and Joiners ofAmerica, acting for its affiliated District Councils andlocal unions in Southern California.' Article IV, Section Eof the agreement with Respondent District Councilprovides that all jurisdictional disputes between saidRespondent (or any of its locals bound by the agreement)with any other union affiliated with the Building andConstructionTrades Department, AFL-CIO, "shall bedetermined" in themanner and by the procedureestablished by the Joint Board, and that determinations bythat Board "shall be binding upon and accepted" by theparties to the agreement. Article I, Section 304 of theagreementwiththeCarpentersUnioncontainsasubstantially similar provision relating to jurisdictionaldisputes between that union and any other union affiliatedwith the Building and Construction Trades Department,AFL-CIO. The agreement with Respondent DistrictCouncil further provides (Article I, Section C.2) that if anemployerbound thereby enters into a subcontract,provision "shall be made in such subcontract ... for theobservance by said subcontractor and his subcontractorsof all the terms of this agreement." Article I, Sections103.3 and 103.4 of the agreement with the CarpentersUnion contain substantially similar provisions. In Section25 of their subcontracts, Hahn and Masonry agreed to:Comply with all terms and conditions of the LaborAgreement between the Associated General Contractorsand A.F. of L. Building & Construction Trades Unionsnow in existence and any revision or extension thereof.It is clear from the above contractual provisions thatHahn, Masonry, Respondents and the Carpenters Unionhad all agreed upon a method for the voluntaryadjustment of jurisdictional disputes, i e. a determinationby the Joint Board.International Association of Bridge.Structural and Ornamental IronWorkers, Local UnionNo. 25, AFL-CIO (Pittsburgh Plate Glass Co.),125NLRB 1035;United Brotherhood of Carpenters andJoiners of America, AFL-CIO, Local No. 753 (BlountBros.Corporation).177NLRB No. 81. AlthoughRespondents make a contrary contention in their brief, itconsists of nothing more than a bald assertion withoutsupporting argument or citation of authority. I am awareof no basis for their contention.2.There is no evidence and no contention thatRespondents at any time threatened Masonry. I find,however, that Espinoza did threaten Hahn. Based on thenature of the testimony given by Clouse and Espinoza aswell as their demeanor, I reject Espinoza's version of theirtelephone conversation of March 12 and credit Clouse'sversion, i.e., that Espinoza stated that he would remove allthelaborersfrom the Esplanade project if Hahn'The exact name of the contracting union was "SouthernCaliforniaDistrictCouncil ofLaborers,affiliatedwith the internationalHodCarriers,Budding and Common Laborers'Union of America,in behalf ofitself and in behalf of its affiliated Local Unions which have jurisdictionover the workin the territoryhereinafter described, all affiliated with theBuilding and Construction Trades Department of the American Federationof Labor and Congress of Industrial Organization."11 take official notice that the Carpenters Union is affiliated with theBuilding and ConstructionTradesDepartment,AFL-CIO. U.S. Dept. ofLabor,BureauofLaborStatistics,"DirectoryofNationalandInternationalLabor Unions in the United States, 1967", Bulletin No1596, p. 5.reacquired the scaffolding work and assigned it to theCarpenters Union. Espinoza did not expressly deny thestatement attributed to him by Clouse and testified thatapart from informing Clouse that he would go to theNational Labor Relations Board and file for lost wages,he could not recall whether he said anything else.Ifurther find that Espinoza's warning was a threatwithin the meaning of Section 8(b)(4)(ii). Respondents'contention that the remark, even if made, was merely theanswer to a hypothetical question is unconvincing. Thewarningclearly conveyed Espinoza's intention to call astrikeof all laborers at the project, including thoseemployed by Hahn, if the scaffolding work were assignedto the Carpenters Union. Such a threat was no morehypothetical than those found unlawful in theBlountcase,supra,and in theMcCloskeycase,infra3.Respondents assert thatassuminga threat to Hahn,its object could not have been to force or require Hahn toassign thescaffoldingwork to Laborers rather thanCarpenters,because it was the work of Masonry'semployees and Hahn had no employees performing thatwork.They further assert that absent a threat toMasonry,Respondents cannot be regarded as havingintended to force or requireMasonry to make anyassignmentof the disputed work. Finally, Respondentsargue that Masonry needed no coercion and voluntarilyintendedto assignthe work to Laborers.It is clear that an object of Espinoza's threat to Clousewas to prevent Hahn from seeking to reacquire thescaffolding work from Masonry and then assigning it toCarpenters, in accordance with the award of the JointBoard,rather to Laborers. Forcing or requiring anemployer to assign disputed work to one union, andpreventing an employer from reacquiringand assigningthe work to another union, are merely different sides ofthe same coin.It follows, and I find, that an object of thethreat to Hahn was to exert upon Hahn the type of forceprohibited by Section 8(b)(4)(ii)(D).Ifurther find that another object of the threat was topreventHahn from exerting pressure upon Masonry tocomply with the Joint Board award. It cannot be assumedthatMasonry would necessarily have resisted pressurefrom Hahn. Thus,itisreasonable to conclude that bythreateningHahn,Respondents indirectly sought topreventMasonry fromchanging itsmind and honoringthe Joint Board award. I therefore find that an object ofthe threat to Hahn was to exert upon Masonry the type offorceprohibitedby the above Section. Although thethreatened employer (Hahn) and the assigning employer(Masonry) were different, the statute does not require thatthey be one and thesame.LocalUnion's 272, etc.(PrestressErectors,Inc. ).172NLRB No. 19(Supplemental TXD, fn. 24);ElectricalWorkers Local26, etc. (McCloskey & Co.).147 NLRB 1498; cf.Local450,InternationalUnion of Operating Engineers v.Elliott,256 F.2d 630 (C.A. 5);United Brotherhood ofCarpenters and Joiners, etc., Local No. 753 (Blount Bros.Corporation),175 NLRB No. 81.In sum,I find that an object of Espinoza's threat wasto force orrequireHahn and/or Masonry, whichever didorwould control the disputed work, to assign it toemployees represented by Respondents rather than toemployees represented by the Carpenters Union.4.Respondentscontend thatMasonry's decision todisregardtheJointBoard'sdecisionwasmadeindependentlyof any threat by Respondents, and thatthere wasno reasonforHahn to abide by that decisionbecause the scaffolding work was not part of its contract. LOCAL585 (ERNEST W. HAHN, INC.)Accordingly, Respondents assert, the General Counsel hasfailed to prove the allegation in the complaint thatEspinoza's threat caused Hahn and/or Masonry to refuseto abide by the Joint Board's decision. The difficulty withthiscontention,whichIreject,isthatSection8(b)(4)(ii)(D)does not require proof that a threat issuccessful.Itonly requires proof of a threat for aproscribed object.The record here establishes such athreat.Itisthus unnecessary to resolve the questionwhether the General Counsel has provedthe allegation inquestion, and I do not reach that question.5.There is no doubt, and I find, that RespondentDistrict Council is chargeable with the unlawful threat byEspinoza, since he is admittedly an agent of the Council'In agreement with the General Counsel, I further find thatthe threat is also attributable to Respondent Local 585.It is true that Espinoza, a Field Representative forRespondentDistrictCouncil,was not a member ofRespondent Local 585. The record shows, however, thatRespondents had jointly executed a collective-bargainingagreementwithMasonContractors'ExchangeofSouthern California, Inc., an employer's association, andthatMasonry was admittedly bound thereby by virtue ofitsmembership in that association.10 That agreementprovided that scaffoldingwas the work of laborers(SectionA of Article X).Italsocontainedaunion-security provision requiring employees covered bythe agreement to become members of Respondent Local585 within a prescribed time (Section D of Article II.)The record further shows that Arellano, a representativeof Local 585, attended the conferences in September 1968and on February 12, 1969, when the issue of scaffoldingwork was raised, and that Espinoza attended the latterconference.Finally,Espinoza admitted that during histelephone conversation with Clouse, he stated that Hahnhad no right to change the assignment of the scaffoldingwork, since the brick tenders, i.e., those for whom heclaimed such work, were employees of Masonry.These considerations lead me to conclude, and I find,thatwhen Espinoza made his threat to Hahn, he wasseeking to protect the interests of Local 585 as well asthose of the District Council. It is apparent from hiswarning to Clouse that Espinoza was claiming thescaffolding work for laborers pursuant to the agreemententered into jointly by both Respondents with Masonry.Butmore than that, in view of the union-securityprovision in the agreement, Espinoza's threat constitutedan effort to protect Local 585's interest in obtaining thedisputedwork for laborers who would subsequentlybecome members of, or at least pay dues to, Local 585.And since many, if not a majority, of the laborersemployed by Hahn at the Esplanade project weremembers of Local 585, Espinoza's threat to remove all thelaborers from the project constituted a threat of a strikeby Local 585. I accordingly find that Espinoza's conductisattributable, not only to Respondent District Council,but also to Respondent Local 585; and that since it wasfor an object proscribed by Section 8(b)(4)(ii)(D), bothRespondents were guilty of unfair labor practices withinthe meaning of that Section.'The partiesso stipulated at the hearing.'.Ibid.CONCLUSIONS OF LAW3671.By threatening,coercing or restraining Hahn with anobject of forcing Hahn and/or Masonry to assign thedisputed work to employees represented by Respondentsrather than to employees represented by the CarpentersUnion,Respondents engaged in unfair labor practiceswithin the meaning of Section 8(b)(4)(ii)(D) of the Act.2.Theaforesaid unfair labor practices affect commercewithin the meaning of Sections 2(6) and(7) of the Act.THE REMEDYI recommend that Respondents be ordered to cease anddesist from their unfair labor practices and to take theaffirmativeactionsetforthbelowwhich, I find, isdesigned to effectuate the policies of the Act.RECOMMENDED ORDERRespondent District Council and Respondent Local585, their respective officers, agents, successors andassigns, shall:1.Cease and desist from threatening, restraining, orcoercing Hahn or any other employer or person engagedin commerce or in an industry affecting commerce wherean object thereof is to force or require Hahn, Masonry orany other employer to assign the work of erecting ordismantling scaffolding 14 feet or more in height toemployees represented by Respondents rather than toemployees represented by the Carpenters Union or anyother labor organization, except insofar as any such actionis permitted under Section 8(b)(4)(ii)(D) of the Act.2.Take the following affirmative action:(a) In the case of Respondent District Council, postcopies of the attached notice marked "Appendix A", andin the case of Respondent Local 585, post copies of theattached notice marked "Appendix B." Such notices shallbe posted by the respective Respondents in conspicuousplaces, in their respective business offices andmeetinghalls and other places where they customarily post noticesto itsmembers."Copies of said notices, on formsprovided by the Regional Director for Region 31, afterbeing duly signed by the authorized representatives ofRespondents, shall be posted by the Respondents, asaforesaid, immediately upon receipt thereof, and bemaintainedfor 60 consecutive days thereafter. Reasonablesteps shall be taken by the Respondents to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(b)Notify the Regional Director for Region 31, inwriting,within 20 days from the receipt of this Decision,what steps the Respondents have taken to complyherewith.' r"In the event that this RecommendedOrder is adopted by the Board,the words"a Decisionand Order"shall be substitutedfor the words "theRecommendedOrder of a TrialExaminee'in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of the United StatesCourt of Appeals,the words,"aDecree of the United States Court ofAppeals, Enforcing an Order" shall be substitutedfor the words "ADecision and Order.""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notifysaid Regional Director, inwriting,within 10 days from the date of thisOrder,what stepsRespondents have takento complyherewith." 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE TOALL MEMBERSPursuantto the Recommended Order of a TrialExaminer of the National Labor RelationsBoard and•norder to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify you that:WE WILL NOT threaten, coerce or restrain Ernest W.Hahn, Inc. or any other employer or personengaged•ncommerce or•n any industry affecting commerce wherean object thereof is to force or require Ernest W. Hahn,Inc.,MasonryBuilders,Inc., or any other employer toassign thework of erectingor dismantlingscaffolding14 feet or higher to employees represented by SouthernCalifornia District Council of Laborers or by LaborersInternationalUnion of North America, Local 585,rather than to employees represented by the CarpentersUnion or by any other labororganization,exceptinsofarassuchactionispermittedbySection8(b)(4)(ii)(D) of the Act.SOUTHERN CALIFORNIADISTRICTCOUNCIL OFLABORERS(Labor Organization)DatedBy(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Ifmembers have any question concerning this notice orcompliance with its provisions, they may communicatedirectlywiththeBoard'sRegionalOffice,FederalBuilding,Room 12100, 11000 Wilshire Boulevard, LosAngeles, California 90024, Telephone 824-7357.APPENDIX BNOTICE TO ALLMEMBERSPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and•norder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT threaten, coerce or restrain Ernest W.Hahn, Inc. or any other employer or personengaged•ncommerce or in any industry affecting commerce wherean object thereof is to force or require Ernest W. Hahn,Inc.,MasonryBuilders,Inc., or any other employer toassign thework of erecting or dismantling scaffolding14feetorhigher to employees represented bySouthern California District Council of Laborers or byLaborersInternationalUnion of North America, Local585, rather than to employees represented by theCarpentersUnion or any other labor organization,except insofarassuchactionispermittedbySection 8(b)(4)(ii)(D) of the Act.DatedByLABORERSINTERNATIONAL UNIONOF NORTH AMERICALOCAL 585(Labor Organization)(Representative)(Title)This noticemustremain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Ifmembers have any questionconcerningthis notice orcompliance with its provisions, they may communicatedirectlywiththeBoard'sRegionalOffice,FederalBuilding,Room 12100, 11000 Wilshire Boulevard, LosAngeles, California 90024, Telephone 824-7357.